           Case 1:17-cv-11279-IT Document 77 Filed 03/05/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 REALTIME DATA LLC d/b/a IXO,

                    Plaintiff,

             v.                                               C.A. No. 1:17-cv-11279-IT
                                                              (LEAD)
 ACRONIS, INC.,

                    Defendant.



             v.                                               C.A. No. 1:17-cv-12499-IT
                                                              (CONSOLIDATED)
 CARBONITE, INC.,

                    Defendant.




  DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITS
            FOR THE PARTIES’ OPENING AND RESPONSIVE
                   CLAIM CONSTRUCTION BRIEFS

       Defendants Carbonite, Inc. (“Carbonite”) and Acronis, Inc., (“Acronis”) (collectively,

“Defendants”) file this Unopposed Motion for Leave to Exceed Page Limits for The Parties’

Opening and Responsive Claim Construction Briefs and seek leave to file briefs in excess of the

20 page limit set forth in the Local Rules. See L.R. 16.6(e)(5) (providing that absent leave of court,

the page limits of L.R. 7.1(b)(4) shall apply to all briefs). Specifically, Defendants seek leave for

the parties to file opening briefs up to 10 pages in excess of the limit, for a total of 30 pages, and

responsive briefs up to 5 pages in excess of the limit, for a total of 25 pages.

       Good cause exists for Defendants’ request. As the Court is aware, Case Nos. 17-cv-11279

(Acronis) and 17-cv-12499 (Carbonite) have been consolidated for pretrial purposes. See Dkt. No.


                                                  1
           Case 1:17-cv-11279-IT Document 77 Filed 03/05/19 Page 2 of 4



59. The consolidated cases involve four asserted patents, and the parties have identified 9 terms

for construction from 32 asserted claims. See Dkt. No. 76 (Joint Claim Construction Statement).

The additional pages that Defendants request for the parties’ claim construction briefs—10 pages

for the opening and 5 pages for the response—are necessary to adequately present evidence and

argument applicable to each disputed claim term. For example, with nine claim terms in dispute,

the parties will need several of the currently allowed 20 pages to provide sufficient context for

each of those terms and the dispute over each. Moreover, Defendants contend that a number of

the terms in dispute invoke means-plus-function analysis under pre-AIA 35 U.S.C. § 112, ¶ 6. See

e.g., Dkt. No. 76. The briefing on these terms will thus necessarily need to address whether means-

plus-function interpretation is appropriate and, if so, the identification of corresponding structure

from the patent specification that is associated with the claimed functions. See pre-AIA 35 U.S.C.

§ 112, ¶ 6. In addition, lengthened briefing on the disputed claim terms is warranted by the fact

that the four asserted patents include lengthy disclosures, numerous patent figures, and extensive

history in other court and USPTO administrative proceedings. See generally, Case No. 17-cv-

11279, Dkt. No. 1-1 through 1-4 (Exhibits A–D attached to the Acronis Complaint). These factors

warrant additional pages for the parties’ opening and responsive claim construction briefs.

       Further, Defendants respectfully submit that the instant Motion should be granted as a

matter of equity. Absent consolidation, Carbonite and Acronis would have each been permitted

their own opening claim construction brief.          Now that the cases have been consolidated,

Defendants intend to file common briefs and thus will have to share the allocation of pages for the

opening and responsive claim construction briefs, effectively reducing Carbonite and Acronis’

allotments by half. An addition of 10 pages to the opening claim construction brief and 5 pages to




                                                 2
            Case 1:17-cv-11279-IT Document 77 Filed 03/05/19 Page 3 of 4



the response brief mitigates the effect of consolidation, while still promoting efficient presentation

of the parties’ claim construction positions.

         Given the number of terms at issue, the extensive history surrounding the asserted patents

and claims, the consolidation of cases, and the nature of the parties’ proposed claim constructions

and disputes, Defendants respectfully requests that the Court grant leave for the parties to file up

to a 30-page opening claim construction brief and up to a 25-page responsive claim construction

brief.

 Dated: March 5, 2019
                                                   /s/ Chris Cravey
                                                   Irwin B. Schwartz (BBO# 548763)
                                                   ischwartz@blaschwartz.com
                                                   BLA SCHWARTZ, PC
                                                   One University Ave., Suite 302B
                                                   Westwood, Massachusetts 02090
                                                   Phone: 781-636-5000
                                                   Fax: 781-636-5090

                                                   Wasif H. Qureshi
                                                   Texas State Bar No. 24048155
                                                   Chris N. Cravey
                                                   Texas State Bar No. 24034398
                                                   Email: ccravey@jw.com
                                                   JACKSON WALKER, LLP
                                                   1401 McKinney Street, Suite 1900
                                                   Houston, TX 77010
                                                   (713) 752-4200
                                                   (713) 752-4221 – Fax

                                                   Attorneys for Defendant
                                                   CARBONITE, INC.




                                                  3
           Case 1:17-cv-11279-IT Document 77 Filed 03/05/19 Page 4 of 4




                                                   /s/ Jasjit S. Vidwan
                                                   Janine A. Carlan (Pro Hac Vice)
                                                   Jasjit S. Vidwan (Pro Hac Vice)
                                                   ARENT FOX LLP
                                                   1717 K Street, NW
                                                   Washington, DC 20036-5344
                                                   Telephone: (202) 857-6000
                                                   janine.carlan@arentfox.com
                                                   jasjit.vidwan@arentfox.com

                                                   Allen N. David, BBO #115000
                                                   Elizabeth A. Houlding, BBO #645981
                                                   Peabody & Arnold LLP
                                                   Federal Reserve Plaza
                                                   600 Atlantic Avenue
                                                   Boston, MA 02210
                                                   Telephone: (617) 951-2100
                                                   adavid@peabodyarnold.com
                                                   ehoulding@peabodyarnold.com

                                                   Attorneys for Defendant

                                                   ACRONIS, INC.


                               CERTIFICATE OF CONFERENCE

       I hereby certify that in accordance with L.R. 7.1(a)(2), counsel for Plaintiff Realtime and

counsel for Carbonite met and conferred in good faith regarding resolution of this motion. Counsel

for Plaintiff stated that Plaintiff is unopposed to the relief requested in the motion.

                                                        /s/ Chris Cravey


                                  CERTIFICATE OF SERVICE

       I certify that on March 5, 2019 this document, filed through the ECF system, will be sent

electronically to the parties or their counsel who are registered participants as identified on the

Notice of Electronic Filing.

                                                        /s/ Chris Cravey


                                                   4
